DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are pending in this application.
Claims 1-20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered. 

Response to Arguments
Regarding Rejection under 35 U.S.C. 101 
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 21-25, 27-32, and 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 21-25, 27-32, and 34-39 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental processes[1]] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s Claim(s) 21-25, 27-32, and 34-39 are directed to a patent-ineligible abstract concept of providing suggestion to modify textual messages based on determined sentiment quota. Claim 21 recites, in part, a method for performing the steps of receiving and monitoring text messages, identifying sentiment types of the messages and delaying or delivering based oh a sentiment type causing to exceed threshold of a sentiment level. All the steps of Applicant’s claims 21, 28, and 35 are an abstract concept that could be organization of human activities with a generic computer. Under its broadest reasonable interpretation, the identifying step, performing step, forwarding step, delaying and delivering step, which are human activity steps, and the rest of limitation does not integrate the inventive concept into a practical application: the identifying step, performing step, forwarding step, delaying and delivering step are 
Because the Claims are so broadly stated and so much is left to the judgment that even two humans would not perform the limitations the same way. Specifically, the lack of detail in the step of “delaying, for a period of time, delivery of the original electronic message to the receiver based upon a sentiment type of the original electronic message causing a sentiment quota associated with the receiver to exceed a predetermined value corresponding to the receiver; and delivering, after the period of time, the original electronic message to the receiver based upon the sentiment type not causing the sentiment quota of the receiver to be exceeded”, which is central to the purpose of the method invented by the applicant, makes the Claims very broad such that the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The Claims need meaningful limitations that go beyond generally linking the use of an abstract idea to a particular technological environment.  As is, the steps of independent Claims and their respective dependent Claims can be performed by a human being with generic computers.  Therefore, the steps are all abstract and the Claim as a whole is abstract. 
For the second step of the Alice analysis, we find Applicant's claims 21, 28, and 35 do not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. 
Limitations reference in Alice Corp
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field, and no improvement to the computer itself is claimed. Only a generic computer is required to perform the limitations recited in the claims and Applicant specification, paragraph [0011][0012][0040]-[0047]. 
In addition, the mere recitation of “using a machine-learning algorithm”, and “a user interface within a client device” in independent claim 21, “processor” in independent claim 28, and “computer readable storage medium” in independent claim 35 is akin to adding the words ‘apply it’ with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of analyzing and generating response, which represent human activities. That is, other than reciting “a user interface within a client device” or “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, 
In Dependent Claims 22-25, 29-32, and 36-39 the steps describe nothing more than a computer’s basic function of transmitting, and do not meaningfully limit the 
Dependent Claim 24, 31, and 38 recites the limitation “the performing the sentiment analysis is performed in real-time” and Dependent Claim 25 recites the limitations “a world-level sentiment analysis of the original electronic message and a document-level sentiment score”.  However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the organization of human activities because a user can perform the steps of “identifying”, “performing”, “forwarding”, “delaying”, and “delivering” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claim 27, 34, and 37 recites the limitation “the sentiment analysis and queue control system manages a plurality of message queues respectively associated with different sentiment types, and received electronic messages are queued within one of these plurality of message queues based upon a determined sentiment type associated with each of the electronic messages”.  However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the organization of human activities because a user can perform the steps “identifying”, “performing”, “forwarding”, “delaying”, and “delivering” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.


Allowable Subject Matter
Claims 21-25, 27-32, and 34-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and provisional double patent, set forth in this Office action.

Claim Objection
Claims 26, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).